PER CURIAM.
hln November 2012, respondent was arrested for driving while intoxicated; he later pleaded guilty to second offense DWI. Respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline. Having reviewed the petition.
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Mark Lane James, II, Louisiana Bar Roll number 28622, be and he hereby is suspended from the practice of law for a period of one year, subject to the conditions set forth in the petition for consent discipline.
*126IT-IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10,1, with legal interest 'to commence thirty-days from the date of finality of this court’s judgment until paid.